 In the Matter of AUGUSTA CHEMICAL COMPANYandGIBSON BAILEY,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandCHARLIE BANKS,JR., AN INDIVIDUALIn the Matter of AUGUSTACHEMICAL COMPANYandFLEMING BYRD,AN INDIVIDUALIn theMatter ofAUGUSTA CHEMICAL COMPANYandANDERSONBUSSEY,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandJOHNNIE BYRD,AN INDIVIDUALIn the MatterofAUGUSTA CHEMICAL COMPANYandWILLIE E.BRIGHAM,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandWILLIE COOPER,AN INDIVIDUALIn the Matter of AUGUSTACHEMICAL COMPANYandANDREW DAVIS,AN INDIVIDUALIn the Matterof AUGUSTA CHEMICAL COMPANYandGID DUNBAR,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandFRED GREEN,AN INDIVIDUALIn the Matterof AUGUSTA CHEMICAL COMPANYand JOEGILLAM,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandMATTHEW W.HANKERSON, AN INDIVIDUALIn the MatterofAUGUSTA CHEMICAL COMPANYandTIM HOBBS,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandMARION JOHNSON,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandEUGENE MARSHALL,AN INDIVIDUALIn the Matter of AUGUSTA CHEMICAL COMPANYandLEROY MILES,AN INDIVIDUAL83 N. L. R. B., No. 7.844340-50-vol. 83-553 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Matter of AUGUSTA CHEMICAL COMPANYandJOHNNIE M.PERRIN,AN INDIVIDUALIn the MatterofAUGUSTA CHEMICAL COMPANYandSAUL JONES,AN INDIVIDUAL-In the Matter of AUGUSTA CHEMICAL COMPANYandJOHN T. STREET,JR., AN INDIVIDUAL-In the Matter ofAUGUSTA CHEMICAL COMPANYandCLINTON T. JONES,SR., AN INDIVIDUALIn the Matter of AUGUSTA- CHEMICAL COMPANYandWOODROWWILLIAMS,AN INDIVIDUALCases Nos. 10-CA-118 through 10=CA-134, 10-CA-136 through10-CA-139, respectively.Decided April 25, 1949DECISIONANDORDEROn July 15, 1948, Trial Examiner Martin S. Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.He also found that the Respondent had notengaged in certain other unfair labor practices alleged in the complaintand recommended dismissal of those allegations.Thereafter the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.21 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds,and Murdock].2We agree with the Trial Examiner's finding that it was entirely proper for the Unionto assist the charging parties in the preparation of their cases and the filing of theircharges.We consider as superfluous and immaterial,however, his further finding inthat connection that the Union "in all probability-would have been derelict in itsresponsibility to its membership"if it had not done so, and, accordingly,we do notadopt that finding.Although Mr. Reynolds agrees that Saul Jones was discharged under the circumstancesoutlined in the Intermediate Report, the Trial Examiner'sfinding that Jones was not a AUGUSTA CHEMICAL COMPANYORDER55Upon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Augusta Chem-ical Company; Augusta, Georgia, and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in any labor organizationof its em-ployees by discriminating in any manner with regard to the hire andtenure of employment or any terms or conditions of employment of itsemployees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and toengagein concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities except tothe extent that such right may be affected byan agreementrequiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as guaranteed by Section7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees whose names appear in "Appendix A,"attached hereto, immediate and full reinstatement to theirformer orsubstantially equivalent positions without prejudice to their seniorityor other rights and privileges, and make each of them whole for anyloss of pay he may have suffered by reason of the discriminationagainst him in the manner set forth in the section of the IntermediateReport entitled "The remedy" ;(b)Post at its plant in Augusta, Georgia, copies of the notice at-tached hereto and marked "Appendix A." 3 Copies ofsaidnotice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-supervisor Is open to serious question.Mr. Reynolds finds it unnecessary,however, toresolve the issue, since assuming Jones was a supervisor,Jones' discharge and the ensuingstrike occurred prior to the Act's amendment.Consequently he concurs in the ultimatefindings of his colleagues as to both Jones(Matter of Republic Steel Corporation (UpsonDivision),77 N. L. R. B. 1107)and the strikers(Matter of Container Mfg.Co., 75N. L R. B. 1082.CfMatter of Fontaine Converting Works, 77 N.L.R. B. 1386)2In the event that this Order Is enforced by a decree of a Court of Appeals,there shallbe inserted before the words "A DECISION AND ORDER,"thewords"DECREE OFTHE UNITED STATES COURT OF APPEALS ENFORCING." 56DECISIONSOF NATIONALLABOR RELATIONS BOARDtained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany and all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination,Saul JonesJohnnie ByrdWillie BrighamGibson BaileyFred GreenAnderson BusseyTim HobbsLeroy MilesWillie CooperGid DunbarAndrew DavisMatthew HankersonMarion JohnsonAll our employeesare freeto become or remain members of anylabor organization.We will not discriminate in regard to hire andtenure of employment or any term or condition of employmentagainst AUGUSTA CHEMICAL COMPANY57any employee because of membership in or activity on behalf of anylabor organization.AUGUSTA CHEMICAL COMPANY,Employer.Dated ---------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. William M. Pate, Jr.,for the General Counsel.Further and Fulcher,byMr. W. M. Fulcher,of Augusta, Ga., for hespondent.STATEMENT OF THE CASEUpon 21 individual charges filed by various individuals' on November 24, 1947,and December 1, 1947, the General Counsel -of the National Labor. RelationsBoard' by the Regional Director for the Tenth Region (Atlanta, Georgia), is-sued a complaint dated March 24,1948, against Augusta Chemical Company, hereincalled Respondent,alleging that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449 and Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Labor Man-agement Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of thecomplaint, the charges, and notice of hearing thereon were duly served uponRespondent.With respect to the unfair labor practices, the complaint alleged in substance:(1) on or about May 29, 1947, Respondent discharged and thereafter refusedto reinstate Saul Jones because his membership in and activities on behalf ofUnited Construction Workers, United Mine Workers of America, a labor organi-zation, herein called the Union, and because he engaged in concerted activitieswith other employees for the purposes of collective bargaining and other mutualaid and protection; (2) on or about May 29, 1947, employees of Respondentceased work concertedly and went on strike because of the discharge of saidSaul Jones;., (3) on or about May 30, 1947, Respondent refused, and continues torefuse, to reinstate 12 named employees ' to their former or substantially equiv-alent positions and on various dates discharged and refused to reinstate 8 namedemployees 4 because of their membership in and activities on behalf of the Union-Their names appear successively in the captions of the cases above7The General Counsel and his representative at the hearing will be referred to hereinas the GeneralCounselBoardThe National Labor RelationsBoard willbe referredto as thesTheir names are :GibsonBaileyJohnnie ByrdFred GreenCharlie Banks, Jr.Willie E. BrighamMatthew,HankersonFelming ByrdWillie CooperEugene MarshallAndersonBusseyGid DunbarLeroy Miles4Their names and thealleged dates of discharge are:Andrew Davis, May 30, 1947.Johnnie M. Perrin, May 30, 1947.Joe Gillam, May 29, 1947.Woodrow Williams, May 30, 1947.Tim Hobbs, May 30, 1947.John T. Street, Jr., May 31, 1947.Marion Johnson,May 31, 1947.Clinton Jones, Sr., July 15, 1947. -58DECISIONS-^OF NATIONALLABOR-RELATIONS BOARDand: because they engaged in concerted activities with other employees for thepurposes of collective bargaining and other mutual aid and protection ; and(4) on and after May 20, 1947, Respondent, by its officers, agents, and supervi-sory employees has interrogated its employees concerning their union affiliationand activities and threatened its employees to refrain from assisting, joining, orremaining members of the Union.-- .I-Respondent's answer admitted the allegations of the complaint with respectto the nature and extent of its business, denied the commission of any unfairlabor practices, and alleged affirmatively that the individuals alleged in thecomplaint to have been discriminated against had in fact voluntarily quit theiremployment and were not entitled to reinstatement by Respondent.Pursuant to notice a hearing was held at Augusta, Georgia, from May 4 to 7,1948 inclusive, before the undersigned Trial Examiner Martin-S. Bennett, dulydesignated by the Chief Trial Examiner. - The, General Counsel and Respondentwere represented by counsel and both participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the hearing, the undersigned granted a motion by the General Counselto strike the names of Charlie Banks, Jr., and Felming Byrd from the complaint ;the, motion to strike was opposed by Respondent, whose countermotion that thecomplaint be dismissed as to them was denied. The undersigned also granteda motion by the General Counsel to strike the name of Eugene Marshall fromthe complaint.Ruling was reserved upon a motion by Respondent to dismissthe complaint herein on the ground that the Union had initiated, filed, andprosecuted the charges herein and that the complaint had been issued uponthe charges of a labor organization not in compliance with Sections 9 (f), (g);and (h) of the Act. Ruling was also reserved on Respondent's motion to dis-miss the cases of Saul Jones, John T. Street, Jr., Clinton Jones, Sr., and WoodrowWilliams, on the ground that the respective charges in their cases were filed onDecember 1, 1947, more than 6 months after the termination of their employ-ment.These motions are disposed of hereinafter.The undersigned denied motions by Respondent to strike the names of JoeGillam,Marion Johnson, John T. Street, Jr., and Clinton Jones, Sr., from thecomplaint for the reason that the dates of their alleged termination of employ-ment as set forth in the complaint, did not correspond to the dates appearingin the respective charges.'At the conclusion of the hearing, a motion by theGeneral Counsel to conform the pleadings to the proof with respect to formalmatters was granted.The parties were afforded an opportunity to argue orallyupon the record and argument was waived. They were also afforded an oppor-tunity to file briefs and proposed findings of fact and conclusions of law withthe undersigned.A brief has been received from Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following : -FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAugusta Chemical Company is a Georgia corporation which maintains itsprincipal office and place of business at Augusta, Georgia, where it is engagedin the manufacture, sale, and distribution of dyestuff.During the year endingThere'was no variance in the case-of Street.The variances.for Gillam,Johnson; andJones were 8, 1, and 7 days respectively. AUGUSTA CHEMICAL COMPANY59March 1, 1948, Respondent purchased raw materials valued in excess of $250,000,of which approximately 75 percent was shipped to,its,Augusta, Georgia, plantfrom points outside the State of Georgia.During the same period, Respondentsold finishedproducts valuedin, excessof $500,000, of which approximately 90percent was shipped from its Augusta, Georgia, plant to points outside the Stateof Georgia.The undersigned finds that Respondent is engaged in commerce within themeaning ofthe Act.-II.THE ORGANIZATION INVOLVEDUnited Construction Workers, United Mine Workers of America, is a labor,organization admitting to membership employees of Respondent.'III.THE UNFAIR LABOR PRACTICESA. Respondent'smotions to dismiss1.Section10 (b) of the ActRespondent moved during the hearing to dismiss the charges in Cases Nos.10-CA-136 to 139 inclusive, with respect to the discharges of Saul Jones, JohnT. Street, Jr., Clinton Jones, Sr., and Woodrow Williams, on the ground thatthese charges were filed on December 1, 1947, more than 6 months after thealleged unfair labor practices occurred and that Section 10 (b) of the Act de-prived the General Counsel of authority to issue a complaint based upon thosecharges!The General Counsel contended in effect, that the amended Act becameeffective on August 22, 1947, that Section 10 (b) took effect on that date pro-spectively and not retrospectively, and that in cases of unfair labor practicesoccurring prior to August 22, 1947, the 6 month period provided in Section 10 (b)for the filing of a charge did not commence until August 22, 1947 8Neither the express language of the statute, nor the legislative history ofthe amended Act discloses that consideration was given to the effect of theproviso to Section 10 (b) upon pre-existing unfair labor practices.This wouldindicate that the statute was intended to have prospective and not retrospectiveeffect.In addition, the Federal courts have held that causes of action are gov-erned by the limitation of the statute in effect at the time the cause of actionarose.Thus, statutes shortening prior statutory periods of limitations have notbeen held to apply to causes which accrued prior to the amendment, but onlyto those subsequently accruing.°It has further been held, where there were no limitations under the originalstatute, that claims could be filed for such pre-existing causes of action during6At the time of the incidents set forth hereinafter, this labor organization was affiliatedwith the American Federation of Labor ; it subsequently disaffiliated.I Section 10 (b) of the Act as amended provides in part,". . .Provided,That no com-plaint shall issue based upon any unfair labor practice occurring more than 6 months priorto the filing of the charge with the Board, and the service of a copy thereof upon theperson against whom such charge is made * * *"I In the case of Clinton Jones, Sr., the charge was actually filedless than6 months afterthe alleged discrimination against him.The Respondent's motion with respect to his case,10-CA-138, is accordingly denied.° See, e. g.,United States v. St. Louis R. R. Company,270 U.S.I; The Poeahontaa,20 F. Supp. 1005 (D. C. N. J.);N. Y. C. v. Wheeling Can Company,275 U. S. 490;Baron v.Compagnie Gen., Trans.,108 F. (2d) 21 (C. C. A. 2).11 60DECISIONSOF NATIONALLABOR RELATIONS BOARDthe newstatutory period commencing on the effective date of the statute.Thisis consistentwith the policy adopted by Congress in various acts to the effectthat the repeal or expiration of a statute is not deemed to extinguish a liabilityarisingthereunder unless.it is specifically so proyided,-in theater statute.'°In the opinion of the undersigned the postponement of the effective date ofthe amendedAct for 60 days to August 22 was patently to afford an opportunityfor the extensive administrative reorganization and adjustment of functionsto the requisites of the new statute and not to set up a period for litigantsto perfectexistingcauses of action.The undersigned accordingly finds thatSection 10 (b) of the amended Act attaches a limitation upon the issuance ofcomplaintseffective August 22, 1947, and that as to theft existing causes of ac-tionthe statute does not prevent the acceptance of charges based thereupon ifsaidcharges were filed and served within 6 months of the effective date of theamendedAct.In the instant case, the 3remainingcharges were filed on De-cember 1, 1947, within 6 months of August 22, 1947.The undersigned finds thatthe complaint was properly issued by the General Counsel and Respondent'smotion todismiss theseallegations of the complaint is denied."2.Section 9 (f), (g), and (h)Respondent further moved to dismiss the complaint herein on the ground thatthese proceedings have been initiated, filed and prosecuted not by the variousindividuals whose names appear on the charges, and who, in fact, signed them,but actually by a labor organization for which these individuals were fronting,which was not in compliance with the provisions of Section 9 (f), (g), and(h) of the amended Act. In support of its proposition the Respondent citesthe decision of the Board inMatter of Campbell Soup Company,76 N. L. R. B.950.The record discloses that a charge based upon the subject matter in thecurrent complaint was filed by United Construction Workers, United Mine Work-ers of America (then affiliated with the American Federation of Labor) onor about June 3, 1947, in Case No. C-2269, and that this charge was dismissedby the Regional Director for the Tenth Region on or about December 10, 1947,because the charging labor organization was not in compliance with the provi-sions of Section 9 (f), (g), and (h) of the amended Act, requiring the filingof various reports and affidavits. It is Respondent's contention that the instantcharges and complaint were resorted to by the Union as a stratagem so thatitmight actually use the enforcement machinery of the General Counsel andthe Board, which it is denied by the Act.Section 10 (b) of the Act, which provides the method by which unfair laborpractice proceedings may be initiated before the Board, provides merely for the-filing of a charge.No restrictions of any sort are ther6in set forth as to whomay file a charge, and it is not restricted to a labor organization or even anemployee.12This is recognized by the Board in its Rules and Regulations, Series5, effective August 22, 1947, which state, "Sec. 203.9 ... a charge that any person10Act of February 25, 1871, C. 71, 16 Stat. 431 ; Act of March 22, 1944, C. 123, 58 Stat.118;Smartley v. Pennsylvania Sugar Company,108 F. (2d) 603 (C. C. A. 4) ; andCarscad-den v. Alaska,105 F. (2d) 377 (C. C. A 9).11This rationale would also apply to the motion in the case of Clinton Jones, Sr., whichhas previously been disposed of upon other grounds.17 See e g,N.L. R. B. v.Indiana and Michigan Electric Company,318 U.S.9; Martin-Rockwell Corporation v. N. L. R. B.,133 F. (2d) 288 (C. C. A. 2). AUGUSTA CHEMICAL COMPANY61has engaged or is engaging in any unfair labor practice affecting commercemay be made by any person ...."13It is obvious, therefore, that, the right to file charges and utilize the processesof the Board extends beyond a labor organization and includes various individ-uals, whether employees, former employees, or not.Thus, when Section 9 (f),(g), and (h) imposes certain specific restrictions upon labor organizations andlabor organizations alone, it is clear that this specific treatment of labor organiza-tions manifests an intent not to subject individuals, entitled to file a charge, tothese restrictions.It is accordingly found that the provisions of Section 9 (f),(g), and (h) do not apply to an individual and the Act continues to protectemployees who have engaged in activities in behalf of a non-complying union.The right of an alleged discriminatory dischargee to file a charge in his ownbehalf is a personal right and any benefit which might result to a labor organi-zation, as a result of an order following a finding of a discriminatory dischargeby the Board, is coincidental.This is clearly distinguishable from the ob-jectives of the statute as set forth in Section 9 (f), (g), and (h) which areclearly to keep a non-complying labor organization from obtaining the benefitsof appearing before the Board, and also to deny benefits such as a certificationand a bargaining order which in their very essence accrue directly to a labororganization.In theCampbell Soup Companycase, relied upon by Respondent, the Boardfound that an individual who intervened in a representation hearing, asking torepresent employees of the employer, was actually thealter egoand agent of anon-complying labor organization, and denied the individual a place on the ballot.The instant case, however, is different from theCampbell Soupcase.Thisisnot an individual who is attempting to achieve the status of a collectivebargaining representation in bad faith as a front for a non-complying labortrganization.There is involved, rather, the right of an individual who allegesthat he has been discriminated against, to bring his action before the Board.It is true that the Union herein advised the various charging parties of theirrights before the Board, assisted them in the preparation of their cases, andeven filed their charges for them with the Regional Office of the Board. In theopinion of the undersigned, it was entirely proper for the Union to assist itsmembership and in all probability it would have been derelict in its responsibilityto its membership had it not advised them of their legal rights and assisted themin the proper procedure, especially where, as is the case here, the individualsinvolved were, as the undersigned observed, in large measure uneducated andtotally inexperienced in matters of this sort.The undersigned accordingly rejectsRespondent's contention herein and denies its motion to dismiss."B. Introduction and Sequence of EventsRespondent's plant has approximately 145 employees with few supervisoryofficials.Respondent's topmanagement officials, who are involved in thisproceeding, are L. E. Whittelsey, general manager and secretary, John Boesch,u This provision appeared in substantially similar form in prior Rules and Regulationsof the Board.14This is not to say that under some circumstances a charge filed by an individual wouldnot amount to a fraudulent subterfuge in behalf of a, non-complying labor organization toavoid the filing requirements of Section 9 (f), (g), and(h).It is apparent,although itis not-necessary for decision herein, that administrative considerations might well justifyan administrative dismissal of a charge filed by an individual alleging a refusal to bargainwith a labor organization and conceivably in still other situations. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDvice-president,Kenneth Miller, superintendent, E.'T. Corbitt, laboratorymanager,and E.H. Rhodes, master mechanic.Thereis noevidence of any union activityamong the employees of Respondentprior to the organizational attempt made by the Union which commenced withthe distribution of cards among the employees on and after mid-April, 1947.OrganizerWilliam Smartt 36 interested several of the employees in the Unionand cards were distributedand signedby theemployeeswhile going to andfrom work. Saul Jones, whose discharge is discussed below, personally signedup a number of employees ; the signatures of 6 of those who testified in thisproceeding were procured by Jones, *ho estimated the number of signatureshe had obtained at 19.On May 29, 1947, shortly before 2 p. in., Vice-PresidentJohn Boesch discharged Saul Jones, a job pusher, allegedly for being responsiblefor the leakage and resultant waste of chemicals from a small tank 10 The newsof Jones' discharge spread rapidly through the plant resulting, shortly after2 p. in., in a work stoppage by a group of employees, which is hereinafter foundto have constituted a strike.The employment of a number of these employeeswho engaged in the strike was terminated the following morning, May 30.Therewereseveral other discharges for various assigned reasons, which followedshortly thereafter, and these are takenupseriatim.C.The discharges1.Saul JonesJones entered Respondent's employ in 1939 and was continuously'employed byRespondent, but for shut-downs, until his discharge on May 29, 1947. Insofaras the employment record of those involved in this proceeding is concerned, hewas the second oldest employee in terms of seniority.Approximately 31/2 to 4years before his discharge he was promoted to the position of job pusher whichhe retained thereafter. In this position he supervised and directed 20 to 25unskilled laborers in the manufacturing department.He did not hire or dis-charge any employees, but on occasion when he considered an employee unsatis-factory, he would report the matter to superintendent Miller who might or mightnot ask Jones for his opinion whether the unsatisfactory employee should belaid off.Although the case is close, the undersigned is of the opinion that Jonesis not a supervisor within the meaning of Section 2 (11) of the Act17As noted above, Jones was very active in the Union organizational campaign,which had started several weeks earlier, by soliciting the membership of a largenumber of employees and obtaining their signatures on membership applications.Shortly before 2 p. in. on May 29, while Jones was engaged in his normal dutieswhich entailed his moving about the manufacturing department, Vice-PresidentBoesch summoned him to the vicinity of No. 6 tank. This tank is used for storagess Smartt is an organizer for the American Federation of Labor,with which the Unionwas then affiliated.10The tank,referred to as No. 6 tank, is 12 feet deep and 13 feet in diameter.37 Jones was at best an employee whose duties approached a supervisory status on a'sporadic basis.For example, the undersigned is of the belief that Respondent,absentanything else, would probably not be held responsible by the Board for threatening orcoercive statements to other employees by Jones.Entitled to some weight in this resolu-tion is the factor that Jones was colored, as were the other employees whose work hedirected,whereas employees clearly of a supervisory nature were generally whiteInany event,assuming that Jones was in fact a supervisor,thiswould not affect the dis-'position of his case.SeeMatter of Republic Steel Corporation(Upson Division), 77N. L. R. B 1107. AUGUSTA CHEMICAL COMPANY63purposes and has an agitator to stir the dyestuff generally stored in the tank.The tank also has a water line through which water is added from time to time,as well as a pump line for the dyestuff. Boesch, whoa had discovered that thetank had run over and dyestuff had, as a result, leaked out and accumulated onthe ground, told Jones, as the latter testified, that "I were fired and he was tiredof the waste, and the damn Union too, told me to come to the office and get mytime."According to Boesch, he told Jones only that, "We should not have thiswaste around here and for him to go and punch his card out." Jones punchedout as instructed and went to the office where his pay was immediately computed 1°Contentions and conclusionsIt is Respondent's contention that Jones was discharged on May 29 for negli-gence in permitting a tank of dyestuff to leak or overflow. The General Counselcontends that he was discharged because of his union activities.The record discloses that Jones had an exemplary record of employment, hav-ing been in Respondent's employ approximately 8 years at the time of his dis-charge.His work had been such as to merit promotion to the position of jobpusher which position he had occupied for 31/2 to 4 years preceding his discharge.His work had not been complained of previously and, as he uncontrovertedlytestified,he had been complimented by Superintendent Miller on his work2% months prior to May 29. There is no evidence of any complaints concerningthe nature of his work and more particularly he had never been responsible forany prior wastage of chemicals."According to Jones' uncontroverted testimony, one of his subordinates, MarionJohnson, generally looked after No. 6 tank, although Jones was generally andultimately responsible for its operation, as Well as that of other installations.Johnson, however, was not at work on May 29, and his place was filled by asubstitute.The record does not reveal just what part the substitute playedin the incident, although the undersigned assumes, in the absence of any evidenceto the contrary, that the subordinate performed the duties usually undertakenby Marion Johnson.Despite the direct handling of the operations of No. 6 tank by one of the menon Jones' shift, no effort was made by any representative of Respondent, insofaras the record shows, to ascertain just how the incident took place, although thewater control which admitted water to the tank was adjacent to the tank andthe tank was outside the building within which Jones normally worked. Infact, no investigation was made concerning the causation of the'incident andJones was peremptorily discharged despite the fact, as night job pusher ThurmanDonoway testified,2° that minor accidents were common in the plant, and, as Vice-President Boesch admitted, there had been no prior cases of tank leakage of thissort 21Of further significance and highlighting the abrupt termination of an18 It may be noted that this day, May 29,was not pay day. The regular pay day wasFriday, which was the following day." According to Vice-President Boesch, in December 1946, he had reprimanded Jonesbecause his time card was punched at a time when Jones was not in the plant. Anotheremployee, Andrew Davis, was disciplined by a lay-off for this incident. In any event, thisincident played no part, as far as Respondent was concerned, in its treatment of thenegligence incident of May 29, 1947.20Thurman Donoway is presently employed by Respondent as a night job pusher andhas been in Respondent's employ for 2 years.21Also noteworthy to the undersigned is the fact, as master mechanic Rhodes testified,that Boesch never discharged an employee under Rhodes' supervision without first takingit up with him. The record does not indicate Boesch's policy on discharges with respect 64DECISIONS OF NATIONALLABOR RELATIONS BOARDemployee with an exemplary record, -and who had risen to a position of someauthority presumably through 'merit, is the fact that during the spring andsummer of 1947 Respondent was experiencing a considerable turnover of em-ployees.This is demonstrated by the fact that in a plant whose employmenttotaled approximately 145, large numbers of applicants for employment werebeing given entrance physical examinations at that time.Thus, according topaid receipts introduced in evidence, Respondent paid for pre-employment physicalexaminations given to 71 employees during the month of April 1947; during Maythere were 34 examinations and during June, 29 examinations. It is obviousthat this reflects a scarcity of help of unduly large proportions for a plant ofthis size.According to Boesch, he first received information of union activity in theplant late in the afternoon of May 29, some hours after Jones' discharge.Aninteroffice communication was sent that afternoon to 10 individuals, includingBoesch, from general manager Whittelsey which said in part :I have just received a letter from the American Federation of Labor claim-ing that a majority of our employees have elected the United ConstructionCompany Union, an American Federation of Labor affiliate, as bargainingagent.This is the first that I have known or heard of any unionizationactivity among our employees.You are therefore instructed that the policy of the Company is, and willbe, to refrain from discussing either pro or con the matter of unionizationamong the employees * * *.12On the other hand, maintenance mechanic Rhodes, a supervisory employee,testified that he had heard from 4 to 5 weeks earlier from his rank and file per-sonnel of the organizational activities of the Union.Rhodes, when askedwhether he had said anything to Boesch about the union activities in the plant,testified :Q. Never talked to Mr. Boesch about it at all?A. I don't think I have had a point of conversation about the set-up ofthe union organizing.Q.Did you have any kind of conversation?A. I don't remember.Q. Did you ever say anything to Mr. Boesch about it?A. At any time?Q. Yes.A. I can't say that I did but it was quite some talking going on. As Isay, four or five weeks before this walk-out occurred that I heard quitea bit about it and I don't think-I don't know whether I had any conversa-tion with Mr. Boesch or not.Jones impressed the undersigned as an honest and reliable witness whosetestimonymerits credence and the undersigned accepts his version of theconversation with Boesch on the day of his discharge.In view of the findings made above as to Jones' lengthy and meritorious em-ployment with Respondent, the relatively minor nature of the incident for which,be was allegedly discharged, the abruptness of his discharge with no attempt toto Superintendent Miller under whom Jones worked, but it would seem thata similarpolicy would be followed throughout the plant (526).z'A copy of thecommunication was introducedin evidence.Boesch's testimony as toreceipt ofthismemorandum was corroboratedby that ofRhodes, Miller andCorbitt.I AUGUSTA CHEMICAL COMPANY65ascertain the direct responsibility for the incident, the acute shortage of per-sonnel in the plant and, as found above, the statement made to Jones by Boeschin discharging him which indicated knowledge of the union activity in the plant,the undersigned rejects Respondent's contention that Jones was fired becauseof negligence and finds that leakage of a tank was not the cause of Jones' dis-charge.In view of the over-all picture as set forth above, the undersigned is ofthe belief and finds that Jones was discharged on May 29 because of his unionActivities among Respondent's employees, thereby discriminating with respectto the hire and tenure of his employment2.The work stoppage of May 29 and'the resulting dischargesa.The factsPrior to and including May 29, 1947, Respondent's day shift was split into twosections, one whose hours were from 6 a. m. to 2 p. in. and the other from 8a. in to 4 p. in. Saul Jones' discharge, set forth above, took place shortly beforethe 2 o'clock section of the shift was due to finish for the day.The news of Jones' discharge spread rapidly through the plant and causedsome dissatisfaction among the employees who felt that he had been treatedunfairly.Thus, when Jones, after his discharge, made his way to the plantwashroom to shower and change clothing prior to departure, a number of em-ployees varying in estimates from 7 to 25 in number gradually assembled in thewashroom and proceeded to discuss Jones' discharge.23 No plan of action, inso-far as the record reveals, was decided upon by the assemblage and the groupcontinued to express their respective views with respect to the discharge; insum, that they felt that he had been treated unfairly.Presumably, they mighthave arrived at a decision to present their views to management or take noaction but the meeting was not permitted to proceed to that stage.The re-spective versions of what took place in the washroom thereafter are somewhatat variance, but the consensus of the testimony is as follows. It is clear thatlaboratory manager Corbitt went to the washroom, as he testified, and "gavethem a chance to go to work or leave." According to some of the witnesses,Corbitt was accompanied by General Manager Whittelsey and Vice-PresidentBoesch; others merely recalled Corbitt's presence; and still others did not recallwho it was who spoke to them. According to Corbitt, he went to the washroomand announced that, "all of my men who were quitting to punch, change clothesand punch out, and the rest get back on the job. Then I turned around andwalked out."Corbitt's conclusion that the men had "quit" is based upon thefact that the men had ceased work and that he had found them assembled inthe washroom 24After Corbitt left the washroom the employees decided to leave the plant ratherthan return to work.This group, in addition to Saul Jones, included JohnnieByrd,Willie Brigham, Gibson Bailey, Fred Green, and Anderson Bussey ; also5 others, Gid Dunbar, Andrew Davis, Tim Hobbs, Leroy Miles and Willie Cooper,who entered the washroom after Corbitt's statement or else did not hear it while23The work on Respondent's premises was apparently dirty in nature and the majorityof the men generally showered and changed clothing upon leaving the plant.24 Corbitt's testimony is silent as to being accompanied by anyone.Whittelsey, on theother hand, referred to his accompanying Corbitt and Boesch to the washroom.Accord-ing to Bothell Farmer, who testified for Respondent,Whittelsey and Boesch asked themen what the matter was and they replied that they were dissatisfied with the treatmentof Saul Jones. 66DECISIONS OF NATIONALLABOR RELATIONS BOARDin the washroom and who joined with the group that left the plant.MatthewHankerson, although not in the washroom, also joined the group which wasestimated to be 30 or 40 in number.These individuals, named above, all of whomhad joined the Union within a period of several weeks preceding, left the plantproper sometime after 2 p. in. but prior to 3: 30 p. m.2'After stopping at severalstreet-corners to discuss the situation, the group finally went to a Masonic hallwhere union meetings had been held.They were there addressed by an assistantto union representative Smartt, who advised them to return to work on the fol-,lowing morning.The following morning the men returned to the plant and werenot permitted to pass through the gate. According to Corbitt and superintendentMiller, they decidedon the afternoon of May 29that the men who had left theplant that day had "quit" their employment and that they, Respondent's reprosentatives, would not take them back on the following day save for some of thisstrikers who had informed the officials that they actually wanted to work.Themen, including those named above, were told either by Miller or Corbitt to returnthat afternoon, May 30, for their paychecks.The men generally did so andwere given their checks.b.Contentions and conclusionsRespondent's primary contention with respect to the group that assembledin the washroom to discuss their common view that Saul Jones had been unfairlytreated on May 29, is that these men quit their employment on May 29 and byleaving the plant that day signified to the management, in effect, that they wereabandoning their employment.This cessation of employment is, however, rather a strike or concerted activity,the nature of which Respondent misconceives. It is true that strikers will tem-porarily cease their employment, but it is not the situation where an individualnotifies his employer that he is permanently quitting its employ.A strike orconcerted activity of the type herein involved, by its very nature consists of aconcerted cessation of employment by a group of employees who are acting inconcert and this is a form of quitting of employment which is expressly protectedby the Act and which retains for the principals their status as employees.These employees concertedly gathered in the washroom to voice their protestof the discharge of Jones, found above to have been violative of the Act. In fact,both Master Mechanic Rhodes and Vice-President Boesch testified that Saul Jones'discharge provoked the assemblage that afternoon.No course of action hadbeen decided upon and the situation had not progressed beyond mere discussion.A discussion of this nature by employees with respect to their superior, a jobpusher who had been active in behalf of the Union and in fact had solicited themembership of a number of them, which activity was shortly followed by the jobpusher's discharge,, permits of no view other than that they assembled to advancetheir own interests and for their "mutual aid and protection", an objective guar-anteed to them by Section 7 of the Act. In view of their belief that Jones hadbeen treated unfairly, together with the fact that a number of those assembledhad joined the Union at Jones' behest, it is logical to assume that they anticipated25The undersigned rejects the testimony of employeeBothell Farmerthathe and sev-eral others werethreatened by 50 or60 men assembled in the washroom with physicalinjury if they did not jointhem in thewalk-out.His testimony is in complete variancewith thatof others in the washroom who testified.Whittelsey's testimony that he hadbeen informedby Corbittthat there had been threats of employees in the washroom isunsupported and it is rejected.Corbitt's testimony is silent as to receiving or relayingany report of this nature. AUGUSTA CHEMICAL COMPANY67similar reprisals for their own union activity.29 In this case, Respondent's officialsconfronted the employees who were discussing Jones' discharge and gave themthe choice of returning to work or leaving the plant.The workers accepted oneof the alternatives and concertedly left the plant being joined therein by someemployees who had not heard the alternatives as originally extended.By sodoing, the entire group became strikers who were making common cause with afellow workman over his grievance and this thereby constituted a strike andconcerted activity for their mutual aid and protection.27Inview of thefindingshereinabove made, with respect to the discharge of Saul Jones, the strikers wereunfair labor practice strikers who were, as the undersigned finds, protected fromdischarge for engaging in this activity 28Respondent's supervisory employees, Corbitt and Miller, admitted that after thewalk-out on May 29 they decided that these men had quit their jobs, thus severingtheir employment with Respondent and that they, on the afternoon of May 29,accordingly decided to pay them off.Thus, on the following morning the men,having abandoned their strike and reported for work, were denied admission andemployment and were paid off later that day. The record also reveals that Re-spondent had hired no new employees in the interim between the walk-out andthe application for reinstatement, but had merely reassigned some of its existingpersonnel to the positions held by the strikers. It is clear, and the undersignedfinds, that the Respondent discriminatorily refused to reinstate these, strikerswhen they unconditionally applied for reinstatement on May 30, thereby dis-3.The individuals involved in the walk-outAs the circumstances with respect to the participation of the various individualsin the walk-out vary somewhat, the undersigneddeemsit advisable to considerthe respective cases separately.Johnnie Byrd,Willie Brigham, Gibson Bailey, Fred Green,andAndersonBusseywere employees in the washroom at the time the group was addressedby Corbitt.They engaged in a concerted activity by leaving their employmentin concert, to protest the discharge of Saul Jones, decided to return the nextmorning, and were denied reinstatement at that time.TvniHobbs,Leroy Miles,andWillie Cooperwere employees in the washroomwhen Corbitt addressed the employees but did not hear his remarks.They actedin concert along with the five named above, as well as others and walked out with,26 See e. g.,N. L. R B. v. Phoenix Mutual Life InsuranceCo , 167 F. (2d) 983 (C. C. A7) decided May 7, 1948, 22 L. R. R. M. 2089,Matter of Westinghouse Electric Corporation,Ansonia Plant,77 N. L R B. 1058, andMatter of Container Mfg.Co., 75 N. L. R. B. 1082.27 See NL R B. v. Peter Cailler Kohler Company,130 F (2d) 503 (C C. A. 2) ;CarterCarburetor Corporation v. N. L. R. B.,140 F. (2d) 714 (C. C. A. 8) ; andMatter of Nor-folk Shipbuilding Company,70 N. L. it. B.391.AlsoMatter of Washington National In-surance Company,57 N. L.R. B. 1657.28N.L.R.B. v. Mackay Radio and Telegraph Company,304 U. S. 333.Althoughthese strikers are found to be unfair labor practice strikers,the results hereinafter wouldbe the sameif they wereeconomic strikers.Of course,economic strikers may be per-manently replaced by an employer prior to their application for reinstatement,but, asappears hereinafter, such permanent replacement was not made.20 Itwill be recalled that the group of strikers included employees who had finishedtheir work for the day at 2 p. m. as well as those who were due to finish at 4 p. m. Re-spondent was entitled to instruct both factions of the group to leave the plant or return towork as the case may have been,and his so doing does not constitute a violation of theAct.It is by thelocking out of this group on the following morning and by the termina-tion of their employment that Respondent has gone beyond the protected field of conduct. 68DECISIONS OF NATIONALLABOR RELATIONS BOARDand made common cause and associationwith,their fellow employees.They toodecided to return the followingmorning and were denied reinstatement.33Gid Dunbarwas employed on the 8:00 to 4:00 shift in the shipping department.Between 2: 00 and 2: 30 he was notified by another employee, as he testified, that,"the Union done shut the mill down, they done struck." Dunbar and two of hisco-workers then walked into the mill and joined a group of employees who weremilling about.At that time, Corbitt appeared on the scene and spoke to Dunbaras well as the other two and told him that, "If you ain't going to work get over tothe railroad with the rest of the boys. 31Dunbar left the plant and joined thestrikers who were assembled near the railroad tracks and proceeded to a street-corner withthem andthen to the hall where the Union held its meetings.He toodecided toreturnto work the following morning at which time he was denied rein-statement. 3zDunbar accepted the alternative of leaving the plant and joining the strikersas propounded by Corbitt and he thereby associated himself with the strikers bothas to leaving the plant and returning the following day.His case is, therefore,of a pattern with those who left the washroom at Corbitt's bidding and it is sofound.Andrew DavisandMatthewHankerson:After thegroupin the washroom,as well as those who had associated themselves with them, left the plant on theafternoon of May 29, after Corbitt's statement, there was no one on the operatingfloor, according to Vice-President Boesch, but Andrew Davis and Matthew Hanker-sonBoesch asked each of the two to take over Saul Jones' duties. Each refusedand after some discussion Boesch instructed them to continue working.Theyrefused, stating they could not work by themselves and both left the plant andjoined the strikers across the railroad tracks. asThey went to the union hallalong with the other strikers and returned the next morning at which time theytoo were denied reinstatement.As in the other cases, the undersigned is of thebelief and finds that Davis andHankersonassociated themselves with their co-workers who were on strike and that theircases areof a pattern with those wholeft the washroom at Corbitt's bidding on the afternoon of May 29. 3930Willie Cooper testified that Corbitt asked him to sign a paper of some sort just beforehe,Cooper,joined the group in the shower room. It appears that Corbitt did carry apaper in his handhue speaking to Cooper,but it is apparent that Cooper misunderstoodCorbitt.The undersigned in no way considers this incident significant other than of thefact that after Corbitt asked Cooper what was happening,Cooper joined the others in thewashroom31This referred to a railroad track which was near or at the plant boundary andsignified, as a number of witnesses testified and the undersigned finds, a direction toleave the plant grounds.The original group which had assembled in the washroom had bythis time assembled at or near the railroad tracks.Dunbar also testified that Corbittquestioned him on this occasion as to whether he had a union card and he admitted thathe had.Corbitt didnot deny speaking to Dunbar on this occasion but did deny that hementioned the Union to himThe undersigned believes that Corbitt did speak to Dunbaras quoted above,but deems it unnecessary to pass, in view of the findings herein, onwhether Corbittqueried Dunbar concerning the Union.32Dunbar was slightly confused as to the date on which he returned to the plant.Thetestimony of other witnesses,however, places him with the group that returned on themorning of May 30 and which was locked out.93This finding is based upon the testimony of Davis and fankerson which is in substan-tial agreement.Boesch's testimony supports that of the two, but he claimed that "there'was no thought in my mind at the time that I was asking him [Davis]to take SaulJones' job."It is apparent,however, that by looking after the entire operation floor alone,as requested by Boesch,these two employees, in effect, would have temporarily assumedJones' duties3S In the case of Davis there is considerable testimony in the record as to whether ornot he had received permission to leave work early on the afternoon of May 29Davis AUGUSTA CHEMICAL COMPANY69The undersigned finds that by locking out and denying reinstatement on May 30,1947 to 'Johnnie Byrd, Willie Brigham, Gibson Bailey, Fred Green, AndersonBussey, Tim Hobbs, Leroy Miles, Willie Cooper, Gid Dunbar, Andrew Davis, andMatthewHankerson,Respondent has discriminated with respect to the hire andtenure of their employment thereby discouraging membership in a labor organiza-tion.It is further found that by locking out and denying reinstatement to these11 employees on May 30, 1947, Respondent has restrained and coerced its em-p of ees in the exercise of the right guaranteed by Section 7 of the Act to engagein "concerted activities for the purpose of * * *mutual aid or protection."4.Other dischargesa.Marion JohnsonJohnson entered the Respondent's employ in December 1946 and there is noevidence of any complaints with respect to his work record.As in the case, ofthe strikers whose discharges have been discussed above, Johnson, 'who wasemployed on the 8 a. m. to 4 p. m. shift, joined the Union approximately 2 weeksbefore the walk-out on May 29, his membership having been solicited by SaulJones.Johnson requested and received permission on May 28, according to his testi-mony, to be absent for a "day or so," as a result of which he was absent on May 29and 30 for the purpose of moving his family to a new residenceAccording toSuperintendent Miller, Johnson requested his pay check early on May 28 and leftearly that day to move his family to another residence that afternoon and onthe following day, May 29Miller contended that Johnson should have returnedto work on May 30 and that because he had taken an extra day without permissionhe had been discharged according to Respondent's policy. Johnson returned tothe plant on May 31, discovered that his card was out of the rack and pointedout the absence of the card to Miller.Miller asked whether or not Johnsonshould have returned the previous day and whether he knew of the men walkingout on May 29. He asked Johnson whether he would have walked out had hebeen present and thenstated, "Well, you're notfooling me * * * I know youknow about this unionstuffall the time" and then gave Johnson his paycheck.Miller denied mentioning the Union in this conversation and claimed thathe discharged Johnson on May 31 because of his absence on May 30, telling himthat his services no longer were needed.Johnsonhad been inRespondent's employ for approximately 6 months andhad been absent but once before and then withpermission.It is found, there-fore, that his attendance record is exemplary.Highlighting the excellence ofJohnson's attendance is the fact that in the pay-roll periods between January18 and May 24, employee Andrew Davis was absent for approximately 48 days,with the absences for the most part distributed over the entire period.No dis-ciplinary action was ever taken with respect to Davis, althoughon at least oneoccasion his job pusher, Saul Jones, asked Superintendent Miller to dischargehim for inefficiency.uclaimed that he had been granted such permission and superintendent Miller denied thatsuch was the case. It is unnecessary to resolve this conflict for, as found above, Davis aswell as Hankerson joined the strikers that afternoon and in the view of the undersigned,their cases turn upon that posture of the situation35According to Miller,Davis received permission for all these absences. It is clear,however, in view of their large number,that absences were not normally treated with thedegree of severity that Miller applied to that of Johnson.844340-50-vol. 83-6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDIn addition, as set forth above, this discharge took place at a time when Re-spondent was experiencing for a plant of its size an enormous turn-over of help.Even on the assumption that Johnson's absence took place under the circum-stances attributed to it by Miller, the discharge of an exemplary employee with-out warning of any sort and where there was at the very least a misunderstand-ing between Johnson and Miller as *to the period he intended to be absent, is,to the undersigned, highly suspect.Further significant in supporting Johnson's version that he worked all dayon May 28 and then asked for a "day or so" off and that he had not left early,onMay 28, as testified by Miller, is the fact that Respondent did not introduceany time cards or other evidence as to whether Johnson left the plant on May 28.This is particularly pertinent to the undersigned because in the cases of JoeGillam and Woodrow Williams, which are discussed hereinafter, Respondentdid introduce the time cards of those two employees to rebut their testimony asto the dates and hours they worked during the period preceding and followingthe strike of May 29. It is therefore found that Johnson worked all day onMay 28.3°Respondent's representatives admitted that they learned of the union,organizational activities in the plant by late afternoon of May 29 and Johnson's-discharge took place on May 31. Further, Johnson favorably impressed theundersigned as an honest and credible witness. In view thereof, the relativetriviality of the reason assigned for the discharge of Johnson and the implausi-bility of Miller's testimony concerning his motivation in discharging Johnsonto May 31, the undersigned rejects Miller's testimony concerning the discus-sion had with Johnson in discharging him and credits Johnson's testimony thatMiller stated that he knew of Johnson's familiarity with the Union campaign.In view of the above, the undersigned finds that upon a preponderance of thetestimony, Respondent discharged Johnson on May 31, 1947, because of his unionactivities and membership, thereby discriminating with respect to the hire andtenure of his employment.b.WoodrowWilliamsrWilliams had been in Respondent's employ for approximately 1 month at thetime of his discharge.He was employed on the late shift from 4 p. m. to mid-night and had joined the Union about 1 week before his discharge on May 30.He alleged that he had worked until midnight on the night of May 28, his usualquitting time, and had them punched out.He claimed that he had reported to theplant on the afternoon of May 29 and that the group of employees assembled nearthe railroad track informed him that checks to all workers were being givenout at 2 p. in and that he accordingly returned at 2 p. in. and received a checkfrom Vice-President Boesch when the latter called out his name.37Respondent contends that Williams actually left Respondent's employ on May28 and that he was discharged for that reason alone. Thus, job pusher Thur-man Donoway credibly testified that at 10 p. in. on the night of May 28 he in-structed Williams to perform a particular job which was within his usual duties,thatWilliams said he would rather go home than do the job, that Williamsthen punched out and went home, and that Williams never returned to work.3°Miller alsocontended that Johnsonasked for his check early on May 28, implyingthat that was pay day.As a matter of fact, however, pay day was not until May 30.31 As foundabove, thewalk-out and assemblage of men at the railroad track occurredon May29, but thedischarge and paying off of the employees took place the following day,May 30,and not May 29,as testified by Williams. AUGUSTA CHEMICAL COMPANY "71Williams' time card was introduced in evidence and showed that Williams did infact punch out at 10: 01 p. in. on May 28 and that he did not work on May 29.In view of the above, the undersigned finds that Respondent's position herein hasmerit and it is found that Williams was discharged for valid cause. It is ac-cordingly recommended that this allegation of the complaint be dismissed.c.JoeGillamGillam entered Respondent's employ in December 1946, was employed as a fire-man on the 4 p. in. to midnight shift, and joined the Union on or about May 5 or 6.He testified that he worked the night of May 28, that he saw the employeesassembled near the railroad tracks on the afternoon of May 29 just before hereported for work, that he spent some time with them, and that he reported tothe plant shortly after 4 p m. on May 29. He alleged that superintendentMiller asked him at that time if he had seen the employees who walked out thatday, what they were discussing, and whether Gillam knew of the Union and hadjoined it.According to Gillam, he stated that he had joined the Union andMiller told him to return on the following day, May 30, at which time he was paidoff.The complaint alleges that Gillam was discharged on May 29 for his unionactivities.It is Respondent's contention that Gillam actually quit his employment onMay 31.Gillam's time card reveals that he worked the night of May 20 and thathe was absent until he again worked on the night of May 30, after which he didnot return to Respondent's employ, thus negating Gillam's testimony that heworked the night of May 28. Further, the testimony of plant guard McKellarand superintendent Miller, which is credited, is in substantial agreement thatGillam appeared at the plant some days after May 29 and probably on or aboutJune 4 and asked for his check, announcing that he was quitting because hehad a better position.Respondent's records further substantiate its positionherein as they indicate that Gillam was given a check dated June 4 which wasdeposited on June 5 and which represented 8 hours of work performed duringthe pay-roll period ending May 31, which tallies with his time card.In view of the above, the undersigned is of the belief that the allegations ofthe complaint with respect to the discharge of Gillam have not been sustainedand it is accordingly recommended that his case be dismissed.d. Johnnie M Perrin"Perrin entered Respondent's employ in March 1947 on the 4: 00 to 12: 00 shiftas a helper and joined the Union on or about May 1He testified that he workedon May 28 and that when he reported for work on May 29 at his usual time,master mechanic E. H. Rhodes told him to get his pay; according to Perrin, hewent to superintendent Miller who gave him his pay check. Rhodes testifiedthat he instructed no one to get his check and Miller alleged that he had dis-charged Perrin on May 30 for not reporting on May 29.There is no evidence thatPerrin participated ip the concerted activity of May 29 or that his union member-ship was known to any officials of Respondent.The undersigned is of the opinionthat even on the basis of Perrin's testimony the General Counsel has failed tosustain the allegations of the complaint with respect to his discharge by apreponderance of the evidence and:it is recommended that his case be dismissed."Appearing in the transcript as John Perrin. 72DECISIONS OF NATIONALLABOR RELATIONS BOARDe.Johm. T. Street, Jr.Street entered Respondent's employ as a maintenance mechanic in March 19M.He left of his own accord in June but applied for and was reinstated to hisformer position in November 1946. Street worked under the supervision ofmaster mechanic E. H. Rhodes and was employed on the night shift from 11: 00to 8 a. in.He became interested in the Union, joined it on May 15, 1947, andsigned up approximately five employees between May 13 and 21.On the nightof May 30, actually shortly after midnight on May 31, Street was discharged byRespondent allegedly for intimidating another employee.The complaint allegesthat Street was discharged on May 31, 1947,for his union and concerted activities.Street's discharge was brought about by the following sequence of events.After Saul Jones' discharge on the afternoon of May 29, hereinabove found tohave been discriminatory, vice-president Boesch contacted a former employee,Hubbard Donoway, and asked that he return-to work 31Donoway did not reportto the plant on the morning of May 30 but did appear late that evening atapproximately the hour that Street reported for work.The versions of theconversation which ensued between Street and Donowayare insubstantial agree-ment though differing in some details, and the undersigned credits the testimonyof Donoway as appearing below.Donoway approached Street and asked him forsome advice, testifying :I said I wanted to see him.He said, "What the hell are you doing here?"I said, "I want to talk to you, I want to go back to work " I say, [said]"Do you think it would be all right for me to go to work?"He said, "No,It's not all right for you to take Saul's job.You might get hurt." 40Vice-President Boesch passed by as the- conversation took place and overhearda snatch of it.He later asked Donoway why he had not reported for work thatmorning.Donoway replied that he had been afraid to report and also mentionedhis talk with Street, repeating in substance the entire talk to Boesch.Boeschconferred with General Manager Whittelsey who also spoke to Donoway aboutthe incident, and then Street was summoned to the plant office in the presenceof Boesch, Whittelsey, and Rhodes.41 Street was questioned as to whether hehad threatened Donoway earlier that evening.He originally denied havingso done, but finally admitted that he had spoken to Donoway but that he had notthreatened him.42Whittelsey, who was the only spokesman for management,again repeated the substance of the conversation between Donoway and Streetas had been relayed to him and extracted from Street an admission as to havingmade the statements attributed to him by Donoway.Whittelsey then stated99Donoway had formerly been in Respondent's employ and had quitHe had workedon the 4: 00 to 12: 00 shift withduties similarto thoseof Saul Joneson the day shift.40 Oncross-examinationDonoway stated that Street's final statement was, "No, itwouldn't be all right.This plantis being union.. .It wouldn't do for you to take SaulJones' job.You might get hurt."41Although this was late at night, Respondent's supervisory hierarchy was at the plant.This was not uncommon and it maybe assumedthat thelock-out of thestrikersthat morn-ing andresulting shortageof personnel had something to do with their presence at theplant.42According to Street, in his original discussion with Donoway, he had repliedto Dono-way's question on the problem of taking over Saul Jones' job solely with the phrase, "Per-sonally,I wouldn't take it." AUGUSTA CHEMICAL COMPANY73that he had no alternative but to discharge Street because of his intimidation ofDonoway.43ConclusionsAn employer may if it wishes, in applying plant discipline, impose restric-tions on its employees' conduct which, although of a relatively severe nature, arenot violative of the Act unless they interfere with the right to engage in con-certed activities guaranteed by Section 7 of the Act or discriminate with respectto employment because of union activities'" In the instant case, the languageused by Street to Donoway is too, ambiguous to permit of exact interpretation,in the opinion of the undersigned.On the one hand, Street's statement issusceptible of the interpretation that he was openly advocating the cause of theUnion in urging Donoway not to take Saul Jones' job. On the other hand, it isclearly susceptible of the interpretation that he was only pointing out to Donowaythe risks of physical injury involved in accepting employment at a plant wherea strike had taken place, and as a result Street's language might have been con-strued as a threat by Donoway.The undersigned is of the opinion, although the case is not free from doubt,that Street was not engaging in a union or concerted activity when he spoke toDonoway on the evening of May 30.Management chose to regard this incidentas intimidation of an employee which went beyond the bounds of normal freediscussionamong employees.As this reason does not constitute, upon all thecredible evidence, a pretext for a discriminatory motive in effecting the discharge,Respondent's conduct, although somewhat heavy handed, cannot be held violativeof the Act. " It is accordingly found that this allegation of the complaint is notsupported by a preponderance of the reliable, probative and substantial evidence,and it is recommended that the case of Street be dismissed.f.Clinton T. Jones, Sr.Jones entered Respondent's employ in 1937 and at the time he last workedfor Respondent was a foreman of the manufacturing department and a super-visor.His last day of employment was May 9, 1947, on which date he took ill'and he was thereafter absent because of illness for 8 to 9 weeks.'During Jones'illness andabsence from the plant, he joined the Union on or about May 15 andsigned up a number of employees.He regularly contacted management duringhis illness and was told by General Manager Whittelsey to take as much timeas he needed to recuperate. On or about July 8, Jones returned to the plant andinformed Vice-President Boesch that he felt fit for work and was ready to return.Boesch decided that Jones should take a physical examination and referred himto the company doctor, a private practitioner in the city of Augusta who gave43According to Street, Whittelsey at the close of the conversationasked himifhe hadheard of the Union,if he was a union member,and if he had signed a card. This was deniedbyWhittelsey.Rhodes andBoesch, ingiving theirversions of the conversation, sup-portedWhittelsey's testimonyand their versionswere silentas to any mention of theUnion; although these twowere not asked the specific question whetherWhittelsey men-tioned the Union, theirversionsof theincident,in effect, constitute a denial of Street'sversionUpona considerationof the entire picture, theundersigned creditsWhittelsey'sversion hereinand finds thathe did not mention the Union.41 See e.g.RepublicAviation Corp. v. N. L. R B.,324 U. S 793.4"Noteworthy also is thefactthat the union activityat the plant was all on the dayshift but for Street, and further, Street did not join thestrikersbut continuedto work onthe evenings of May 29 and 30.4" It will be recalled that the discharge of Saul Jones, who was the son of Clinton Jones,and the resulting strike took place on May 29. 74DECISIONS OF NATIONAL LABOR` RELATIONS BOARDphysicalexaminationsto the Company's employees. Jones did so andseveraldays later Respondent received a report from the doctor that Jones wasin "poorgeneral physical condition" and was "disqualified to fill the position of plantforeman."On or about July 12, Jones returned to the plant and was told byBoesch of the unfavorable medical report and that Respondent would be unableto take him back. Jones asked if the Union had anything to do with the Com-pany's failure to take him back and Boesch replied in the negative.The complaint alleges that Jones was denied reinstatement to his formerposition because of his union activities. In support thereof Jones' furthertestimony is offered to the effect.that approximately 2 weeks before he re-turned to work master mechanic Ed Rhodes said to Jones, "They tell me youare a damn union man," and Jones replied that he had signed a card" TheGeneral Counsel also offers in evidence the fact that about 2 weeks after Joneswas denied reinstatement, he returned to the plant and asked Boesch for aletter of recommendation to another plant where he had sought employment.Boesch at first agreed to givehim aletter of recommendation, but then in-formed Jones that if Jones would ask the prospective employer to telephone him,he, Boesch, would be glad to talk to anyone in,his behalf.According to Boesch,he felt that a written recommendation was not required.The record indicates that Respondent during 1946 instituted a policy of re-quiring entrance physical examinations of all new employees, but that this wasnot applied to the older employees."There is evidence of at least one otherolder " employee, Lindsey Jones, whose employment antedated the institutionof the policy of physical examinations, who was required to take a physicalexamination after being absent for illness and who was rejectedas a resultof the examination.The physical report on Clinton Jones clearly revealed himto be in extremely poor physical condition and suffering from two severeailments.`'Although refusal to reinstate an employeeof such longservice ormake someprovision for him is not the ideal example of employer-employee relationship, andthe fact that 2 weeks earlier a supervisory employee announced that he understoodJones to be a member of the Union is suspicious, nevertheless the undersigned isnot persuaded that on a preponderance of the testimony Jones wasdenied rein-statement for a cause other than that assigned by Respondent, namely, his poorphysical condition, which is established in the record. It is accordingly recom-mended that this allegation of the complaintbe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in Section III, above, occurring in con-nection with the operationsof Respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.'''Rhodeswas not questioned concerning this alleged conversation and it stands un-deniedThis interrogation of. Jones by Rhodes is found to constitute interference, re-straint, and coercionper se.ssThe records of Respondent Introduced in evidence disclose bills from the Companyphysician and payments for a large number of physical examinations during the period ofJones' illness.'The details of Jones' condition appear more fully in the medical report which wasintroduced in evidence. AUGUSTA CHEMICAL COMPANYV.THE REMEDY75Having found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain.affirmative action designed to effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hireand tenure of employment of Saul Jones, Johnnie Byrd, Willie Brigham, GibsonBailey, Fred Green, Anderson Bussey, Tim Hobbs, LeroyMiles,Willie Cooper,Gid Dunbar, Andrew Davis, Matthew Hankerson, and Marion Johnson, by dis-charging them and denying them reinstatement because of their concerted andunion activities.The undersigned will therefore recommend that Respondentoffer each of them immediate and full reinstatement to his former or substantiallyequivalent position,80without prejudice to his seniority or other rights andprivileges, and make each of them whole for any loss he may have suffered byreason of such discrimination, by payment to each of them of a sum of moneyequal to that which lie would have earned as wages from the date of such discrimi-nation to the date of offer of reinstatement, less his net earnings n during suchperiod.Having found that Respondent has not discriminated with respect to the hireand tenure of employment of Woodrow Williams, Joe Gillam, Johnnie Perrin,John T. Street, Jr, and Clinton T. Jones, Sr., because of their union or concertedactivities, it will be recommended that the complaint be dismissed as to them.Inasmuch as the discharge of an employee for reasons of union affiliation orconcerted activity has been regarded by the courts as one of the most effectivemethods of defeating the exercise by employees of their right to self-organization; 3the undersigned is of the belief that there is real danger that the commission ofunfair labor practices generally is to be anticipated from Respondent's unlawfulconduct in the past. It will therefore be recommended that Respondent be re-quired to cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.L3Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Construction Workers, United Mine Workers of America, is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating with regard to the hire and tenure of employment ofSaul Jones, Johnnie Byrd, Willie Brigham, Gibson Bailey, Fred Green, AndersonBussey, Tim Hobbs, Leroy Miles, Willie Cooper, Gid Dunbar, Andrew Davis,Matthew Hankerson, and Marion Johnson, thereby discouraging membership ina labor organization, Respondent has engaged in and is engaging in unfair laborpractices within the meaning Of Section 8 (3) and Section 8 (a) (3) of the Act.60 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position wher-ever possible,but if such position is no longer in existence, then to a substantially equiva-lent position"SeeMatter of The Chase National Bankof theCity of New York,San Juan,Puerto Rico,Branch,65N. L R B. 827.61 SeeMatter of Crosset Lumber Company,8 N. L. R.B 440, 492-8.01N. L. R.B. V. Entwistle Manufacturing Co.,120 F.(2d) 532, 536,(C. C. A. 4);N. L.R B. v. Automotive Maintenance MachineryCo., 116 F. (2d) 350-353(C. C. A. 7).68 SeeMay Department Stores Co.v.N. L. R.B.,326 U. S. 376;N. L. R. B.v.EmpressPublishingGo, 312 U. S. 426. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (1) andSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices -are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not discriminated with respect to the hire and tenure ofemployment of Woodrow Williams, Joe Gillam, Johnnie Perrin, John T. Street,Jr., and ClintonT. Jones, Sr.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Respondent, Augusta Chemical Company, Augusta,Georgia, its officers, agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Construction Workers, United MineWorkers of America, or any other labor organization of its employees, by discrimi-nating with regard to the hire and tenure of employment or any terms or condi-tions of employment of its employees ;(b) In any manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Construction Workers, United Mine Workers or America,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed by Section7 of the Act.2.Take the following affirmative. action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to the employees whose names appear in "Appendix A," attachedhereto, immediate and full reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority and other rights and privi-leges, and make each of them whole for any loss of pay he may have suffered byreason of the discrimination against him in the manner set forth in the sectionhereinabove entitled "The remedy" ;(b)Post at its plant at Augusta, Georgia, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being signed by Respondent's repre-sentative, be posted by it immediately upon receipt thereof and maintained forsixty (60) days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered byany other material ;(c)Notify the Regional Director for the Terith Region in writing, withinten (10) days from the receipt of this Intermediate Report what steps Respond-ent has taken to comply herewith.It is further recommended that unless on or about ten (10) days from thedate of receipt of this Intermediate Report, Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Boardissue anorder requiring Respondent to takethe aforesaid action.It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent has engaged in unfair labor practices by discriminating with AUGUSTA CHEMICAL COMPANY77regard to the hire and tenure of employment of Woodrow Williams,Joe Gillam,Johnnie Perrin, John T. Street, Jr., and Clinton Jones, Sr.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board,Series 5, effective August 22,1947,any party may withintwenty(20) days from the date of service of the order transfering the case tothe Board,pursuant to Section 203.45 of said Rules and Regulations,filewiththe Board,Rochambeau Building,Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding(including rul-ings upon all motions or objections)as he relies upon,together with an originaland six copies of a brief in support thereof;and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85.As further provided insaid Section 203.46, should any party desire permission to argue orally beforethe Board,request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transfering the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings,conclusionsand order,and all objections and exceptions thereto shall be deemed waived forall purposes.MARTIN S. BENNETT,Trial Examiner.Dated July 15, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organi-zation, to join or assist UNITED CONSTRUCTION WORKERS, UNITED MINEWORKERS OF AMERICA,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination,Saul JonesJohnnie ByrdWillie BrighamGibson BaileyFred GreenAnderson, BusseyTim HobbsLeroy MilesWillie CooperGid DunbarAndrew DavisMatthew HankersonMarion Johnson. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our,employees,are ,free to become or ;remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireand tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.AUGUSTACHEMICAL COMPANY,Employer.By ----------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced,or covered by any other material.